                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

UNITED STATES OF AMERICA
ex rel., INNOVATIVE SOLUTIONS
CONSULTING, LLC                                                                        PLAINTIFF

v.                                  Case No. 4:16-cv-00918 KGB

BUTCHAIAH GARLAPATI                                                                 DEFENDANT

                                             ORDER

       Before the Court is realtor Innovative Solutions Consulting, LLC’s notice of voluntary

dismissal without prejudice pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i). On

September 26, 2019, the Court entered an order that stated that should the realtor or the defendant

propose that this action be dismissed, settled, or otherwise discontinued, the Court will solicit the

written consent of the United States before ruling or granting such approval. The notice of

voluntary dismissal states that counsel for the United States consents to such dismissal so long as

the dismissal is without prejudice as to the United States. For good cause shown, the Court

dismisses this case without prejudice on the terms proposed by the parties and the United States.

       It is so ordered this 11th day of December, 2019.


                                                      ________________________________
                                                      Kristine G. Baker
                                                      United States District Judge
